     Case 2:08-cv-07780-WDK-FMO Document 21 Filed 06/04/20 Page 1 of 1 Page ID #:110



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                        )
                                                          )
 7                     Plaintiff,      vs.                )   Case No.: 2:08-CV-07780-WDK-FMO
                                                          )
 8     JESSICA SIERRA, et al,                             )                RENEWAL OF JUDGMENT
                                                          )
 9                 Defendant,                             )
                                                                            BY CLERK
                                                          )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Jessica Sierra
13
       and Jose Jesus Sierra, individually and d/b/a La Sierra Bar, entered on July 6, 2010, be and the
14
       same is hereby renewed in the amounts as set forth below:
15
              Renewal of money judgment
16
                       a. Total judgment                               $     7,427.66
17
                       b. Costs after judgment                         $          00.00
18
                       c. Subtotal (add a and b)                       $     7,427.66
19
                       d. Credits                                      $         00.00
20
                       e. Subtotal (subtract d from c)                 $     7,427.66
21
                       f.   Interest after judgment(.31%)              $        228.36
22
                       g. Fee for filing renewal of application        $          00.00
23
                       h. Total renewed judgment (add e, f and g) $          7,656.02
24

25
               June 4, 2020
       Dated: ___________________              CLERK, byy _________________________
                                                          ____
                                                          ______
                                                              ____
                                                                 ____
                                                                  ___
                                                                   ____
                                                                     _____
                                                                         _____
                                                                            __
                                                                            ____
                                                                               ___
                                                                                 _____
                                                                                   __
                                                                                   ___
26                                                Deputy

27     KIRY K. GRAY,
       Clerk of U. S. District Court
28




                                               Renewal of Judgment
